The opinion of the court was delivered by
Mr. Chief Justice McIver.
This being the second appeal in this case, it is unnecessary to make any statement of the nature of the case or of the facts, as they may be found fully set forth in the report of the former decision in 30 S. C., 305.
In accordance with the former judgment of this court, the case was recommitted to the special master, who, as directed by the former decision, required the parties each to select a competent engineer to remeasure, if practicable, the work done by the plaintiff in grading the railroad. These engineers proceeded to examine the work, made their report to the special master, upon' which they were'examined as witnesses, and the special master, upon that testimony, all of which is set out in the “Case,” together with the ' testimony previously taken in the case, which was authorized to be used on the present hearing, reached the conclusion that it was now impossible to remeasure the work, and therefore the plaintiff was remitted to his original rightsj which he held were to be paid for the work which he actually did under his contract with the railroad company according to the scale of prices therein stipulated, and having determined'the value of the work thus done, he ascertained the balance due to the plaintiff to be the sum of ten thousand five hundred and eighteen 26-100 dollars, and he therefore made his report, embodying the views thus briefly stated, and recommended that the plaintiff have judgment against the defendants for the said balance, together with costs and disbursements, except the cost of the attempted *293remeasurement, which, by their agreement, is to be divided equally between the plaintiff and the defendants; making provision also that when the judgment is paid the plaintiff shall turn over to the defendants all of the uncollected notes held by him as collateral security.
To this report the defendants filed numerous exceptions, which are set out in the “Case,” and the case canie before his honor, Judge Fraser, for a hearing upon the report and the exceptions, who rendered judgment confirming the report in all respects, and from this judgment defendants appeal upon the several grounds set out in the record, which are substantially the same as the exceptions to the report of the special master. Under the view which we take of the case we do not deem it necessary to state these grounds specifically, though they, together with the report of the special master and the decree of the Circuit Judge, should be incorporated in the report of the case.
1 According to our view, every question which was or could have been made in the case was concluded by the decree of Judge Pressley, affirmed by this court, except two, and they were questions of fact merely. There can be no doubt that the plaintiff did certain work for which the defendants had, by their contract, agreed to pay, at the rates fixed by the contract between the plaintiff and the railroad company ; and the only question between the parties was as to the amouni of 2 such work, which it was agreed should be ascertained by a remeasurement by competent engineers, selected by the parties respectively. But when the mode of ascertaining the amount of the work agreed upon by the parties became impossible through no fault of either of them, as had been found to be the fact, then, as the Circuit Judge very properly says, it would amount to a denial of justice to hold that the amount of the work should not be ascertained in some other way. It seems to us, therefore, that the only questions remaining in the case are: 1st, whether a remeasurement was impossible; and if so, 2d, whether the testimony before the special master was sufficient 3 to sustain his conclusion as to the amount of the work done by the plaintiff Both of these questions being questions of fact, under the well settled rule we *294would be bound to sustain the concurrent finding of the special master and the Circuit Judge, unless their conclusions are without any testimony to sustain them, or are. manifestly against the weight of the evidence.
It certainly cannot be said that there is no testimony to support the conclusions of the special master and Circuit Judge as to either of these questions ; and the only inquiry, therefore, is whether they are manifestly against the weight of the evidence. In view of the lapse of time, and the undisputed testimony as to the condition of the roadbed — washed, ditches and cuts filled in, ploughed over, miles of it in crops, used and worked upon in portions as a public highway — we are quite prepared to agree with the special master that a remeasurement was practically impossible, and that if attempted it would amount largely, as one of the witnesses said, to “pure guess work.” The fact that the engineers last appointed to make the remeasurement speak of the difficulty of doing the work assigned them within the time limited amounts to nothing, in view of the further fact that before the expiration of the time allowed they had made a sufficient examination of the work to satisfy them that a remeasurement, with anything approaching to accuracy, was impracticable, and if attempted would amount largely to guess work.
If there was no error in finding that a remeasurement was impossible, the only remaining inquiry is whether there was any testimony to sustain the conclusion reached by the special master as to the amount of the work done. The most casual examination of the testimony set out in the “Case” will show that there was such testimony, and we cannot say that the conclusion reached was manifestly against the weight of the evidence.
The judgment of this court is, that the judgment of the Circuit Court be affirmed.
Mr. Justice Pope concurred.
Mr. Justice McGowan dissented; reasons to be stated hereafter.